Per Curiam.

The 30-day filing requirement for a petition of intent to appeal, imposed upon property owners by *182R. C. 5519.02, is a mandatory predicate to tlie jurisdiction of the Court of Common Pleas with respect to the determination of amounts other than those fixed by the Director of Highways. The syllabus in Masheter v. Huysman (1964), 177 Ohio St. 118, reads as follows:
“In a proceeding by the Director of Highways to appropriate real property for highway purposes, it is essential under the provisions of Section 5519.02, Revised Code, for a landowner whose property is being appropriated and who is dissatisfied with the money deposit made by the director to file a written petition, in duplicate, of his intention to appeal within the 30 days prescribed by the statute, and, if he fails to do so, the Court of Common Pleas is without jurisdiction over the proceeding.”
See, also, Cincinnati v. Bossert (1968), 16 Ohio St. 2d 76, and Toledo v. Custer (1970), 24 Ohio St. 2d 152.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

O’Neill, C. J., Herbert, CorrigaN, SterN, Celebrezze, W. Brown and P. BrowN, JJ., concur.